DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Appl. No.
Claim correspondence
17487646
1
17035534
1, 9


Claim 1 of instant appl. is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17035534. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant appl. is broader version of claims 1 and 9 of copending appl.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 of Appl. 17487646
Claims 1, 9 of 17035534
A method of measuring an area of interest within a body cavity, comprising the steps of:
A method for aiding selection of a hernia mesh for treating a hernia defect, comprising the steps of:
capturing image data corresponding to a treatment site that includes the area of interest;
capturing image data corresponding to a treatment site that includes a hernia defect;
using computer vision to identify the extents of the area of interest within images captured using the camera;
using computer vision to identify at least a portion of the hernia defect within images captured using the camera;
measuring a dimension relating to the area of interest based on the image data; and
measuring a dimension relating to the hernia defect based on the image data;
providing output to a user based on the measured dimension.
and providing output to a user based on the measured dimension;

positioning an overlay over the hernia defect displayed on the image display, the overlay representing a mesh implant proportioned to cover the hernia defect, the overlay scaled to match the scale of the displayed image; and
determining variations in topography of tissue at the treatment site, and displaying the overlay to conform to the variations in topography.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identify the extents of the area of interest”.  Here “the extents” has a lack of antecedent basis.
Claim 1 also recites “images captured using the camera”. Here “the camera” also has a lack of antecedent basis.

Claim 1 recites “
using computer vision to identify the extents of the area of interest within images captured using the camera;
measuring a dimension relating to the area of interest based on the image data; and
providing output to a user based on the measured dimension”.

The last two limitations started with a different level of indentation. In that case it means that these two limitations are part of previous limitation. However the previous limitation ends with semicolon not colon. As a result it is unclear the scope of last two limitations.
Claims 2-4 are also rejected by virtue of dependency.

Claim 2 recites “displayed on the image display”. Here “the image display” has a lack of antecedent basis.
Claim 2 also recites “identify the extends of the area of interest”. Here “the extends” has a lack of antecedent basis. Also there is a spelling difference between “the extent” and “the extend” in claims 1 and 2.

Claim 4 recites “a treatment site that includes a second area of interest”. “a treatment site” is already used in claim 1. So it is not clear whether applicant wants to use the single treatment site ( the same one used in Claim 1) or an additional  treatment site.
Claim 4 also recites “identify the extents of the second area of interest”. Here “the extents” has a lack of antecedent basis.
Claim 4 recites 
“using computer vision to identify the extents of the second area of interest within images captured using the camera;
measuring an area of the second area of interest based on the image data; and
providing output to a user based on a total of the area of the first area of interest and the second area of interest”.

The last two limitations started with a different level of indentation. In that case it means that these two limitations are part of previous limitation. However the previous limitation ends with semicolon not colon. As a result it is unclear the scope of last two limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina (US Pat. Pub. No. 20130338437, “Abuzaina”) in view of Turquier et al. (US Pat. Pub. No. 20170273745, “Turquier”).
Regarding claim 1 Abuzaina teaches A method of measuring an area of interest within a body cavity ([0012] “The present disclosure provides a method for mapping anatomical structures and marking them on an image …. The adjusting step may further include the steps of setting a minimum margin to be maintained between the perimeter of the defect and the perimeter of the substrate, and measuring the defect”), comprising the steps of: 
capturing image data corresponding to a treatment site that includes the area of interest ([0024] “….Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect”);
using computer vision to identify the extents of the area of interest within images captured using the camera (“[0042] At step 230, the image processing unit 30 (FIG. 1) adjusts the scale of the image to a desired size and measures the defect "D." Additionally or alternatively, and as described above, the measurement of defect "D" may be carried out manually by the surgeon by means known in the art such as with a tape measure. The manually measured size of defect "D" may then be entered as data into the graphical user interface as described above. As noted above, the image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20, for example to correct the angle, planarity or size of the image”. Here the steps of image processing to detect defect done by the image processing unit is claimed “computer vision”);
measuring a dimension relating to the area of interest based on the image data(“[0042] At step 230, the image processing unit 30 (FIG. 1) adjusts the scale of the image to a desired size and measures the defect "D.");
Abuzaina is silent about providing output to a user based on the measured dimension.

Turquier teaches providing output to a user based on measured dimension  (Turquier [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese. ")”.
Abuzaina and Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina by  providing output to a user based on the measured dimension as taught by Turquier.
The motivation for the above is to provide data for easy visualization.

Regarding claim 2 Abuzaina modified by Turquier teaches receiving user input defining a boundary encircling the area of interest as displayed on the image display (Abuzaina [0030] “As described above, the image processing unit 30 may be further configured to identify the edges of the defect "D" and mark the edges of the defect "D" on the image. The identification and marking of the edges of the defect "D" may be accomplished by means of image recognition software. Additionally or alternatively, image processing unit 30 may be operated by a user via a graphical user interface and a surgeon/user may identify and/or mark the edges of the defect "D" manually via a graphical user interface”. Here “defect D” is “area of interest” and marking the edge of defect D is claimed boundary encircling the area);
 and applying computer vision within the encircled area to identify the extends of the area of interest within the images(“[0042] At step 230, the image processing unit 30 (FIG. 1) adjusts the scale of the image to a desired size and measures the defect "D." Additionally or alternatively, and as described above, the measurement of defect "D" may be carried out manually by the surgeon by means known in the art such as with a tape measure. The manually measured size of defect "D" may then be entered as data into the graphical user interface as described above. As noted above, the image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20, for example to correct the angle, planarity or size of the image”. Here the steps of image processing to detect defect done by the image processing unit is claimed “computer vision”).

Regarding claim 3 Abuzaina modified by Turquier teaches wherein the measured dimension is area (Abuzaina “[0027] The image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20. In addition, the image processing unit 30 may be configured to measure the size of the defect "D"”. Abuzaina measures size of defect D which is the area of defect D.
Turquier  [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese. ". Here measured height and width provides the area).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Abuzaina modified by Turquier as applied to claim 1 above, and further in view of Sharonov (US Pat. Pub. No.  20140276996, “Sharonov”) and Kubota et al. (US Pat. Pub. No. 20120215109, “Kubota”).
Regarding claim 4 Abuzaina modified by Turquier teaches capturing image data corresponding to a treatment site as shown above But is silent about that a treatment site includes a second area of interest; 
Sharonov teaches a treatment site includes a second area of interest ([0035] “……Alternatively, the surgeon may also identify several hernia defects "D"”);
Sharonov and Abuzaina modified by Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier by having a second area of interest in a treatment site as taught by Sharonov.
The motivation for the above is to detect multiple defects simultaneously thereby reducing the processing time.
Abuzaina modified by Turquier and Sharonov teaches using computer vision to identify the extents of the second area of interest within images captured using the camera (Abuzaina “[0042] At step 230, the image processing unit 30 (FIG. 1) adjusts the scale of the image to a desired size and measures the defect "D." Additionally or alternatively, and as described above, the measurement of defect "D" may be carried out manually by the surgeon by means known in the art such as with a tape measure. The manually measured size of defect "D" may then be entered as data into the graphical user interface as described above. As noted above, the image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20, for example to correct the angle, planarity or size of the image”. Here the steps of image processing to detect defect done by the image processing unit is claimed “computer vision”.
After including Sharonov’s teaching, Abuzaina has a second area of interest. Abuzaina’s computer vision algorithm will be applied to second area of interest for correct measurement);
Abuzaina modified by Turquier and Sharonov  is silent about measuring an area of the second area of interest based on the image data; and providing output to a user based on a total of the area of the first area of interest and the second area of interest.
Kubota teaches measuring an area of second area of interest; and providing output to a user based on a total of the area of first area of interest and the second area of interest ([0060] “…… The area S which is the added result may be output as the index value or a volume may be calculated based on the plurality of areas and output”);
Kubota and Abuzaina modified by Turquier and sharonov are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier and Sharonov measuring an area of second area of interest based on image data; and providing output to a user based on a total of the area of first area of interest and the second area of interest similar to measuring an area of second area of interest; and providing output to a user based on a total of the area of first area of interest and the second area of interest as taught by Kubota.
The motivation for the above is to find the approximate mesh size needed to cover the defects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612